 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     WILLIAM MCCLURE
 7
 8                                     IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 6:19-MJ-00076-JDP
12                           Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE
13    vs.
                                                      Date: June 16, 2020
14    WILLIAM MCCLURE,                                Time: 10:00 a.m.
                                                      Judge: Hon. Jeremy D. Peterson
15                           Defendant.
16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, William McClure, hereby stipulate and jointly move this Court to continue Mr.
20   McClure’s status conference from March 31, 2020 until June 16, 2020.
21             On January 15, 2020, Mr. McClure was arraigned before the honorable Jeremy Peterson.
22   Defense counsel has received discovery and is defense investigation is ongoing. Unfortunately
23   ongoing COVID-19 closures have delayed defense investigation. The undersigned defense
24   counsel requests that Mr. McClure’s status conference be continued until June 16, 2020 in order to
25   undertake the necessary investigation. The Government does not object.
26   //
27   //
28   //

     ddA
       McClure / Stipulation to Continue               -1-
       Status Conference and Order
 1                                         Respectfully submitted,
 2                                         McGREGOR SCOTT
                                           United States Attorney
 3
 4   Dated: March 30, 2020                 /s/ Susan St. Vincent
                                           SUSAN ST. VINCENT
 5                                         Acting Legal Officer
                                           National Park Service
 6                                         Yosemite National Park
 7
 8   Dated: March 30, 2020                 HEATHER E. WILLIAMS
                                           Federal Defender
 9
10                                         /s/ Benjamin A. Gerson
                                           BENJAMIN A. GERSON
11                                         Assistant Federal Defender
                                           Attorney for Defendant
12                                         WILLIAM MCCLURE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       McClure / Stipulation to Continue     -2-
       Status Conference and Order
 1                                                    ORDER
 2             Good cause appearing, the above stipulation to continue case 6:19-MJ-0076 JDP until
 3   June 16, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         March 30, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11   Dated: March                   , 2020 ____________
                                                       HON. JEREMY D. PETERSON
12                                                     United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       McClure / Stipulation to Continue                  -3-
       Status Conference and Order
